Name: COMMISSION REGULATION (EC) No 1694/96 of 29 August 1996 determining the total quantities available for which licence applications can be lodged in October 1996 for certain poultrymeat products under the regime provided for in Regulation (EC) No 1251/96
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  animal product
 Date Published: nan

 No L 220/ 12 EN Official Journal of the European Communities 30 . 8 . 96 COMMISSION REGULATION (EC) No 1694/96 of 29 August 1996 determining the total quantities available for which licence applications can be lodged in October 1996 for certain poultrymeat products under the regime provided for in Regulation (EC) No 1251/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1251 /96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin ('), and in particular Article 5 (5) thereof, those quantities should accordingly be added to those for the fourth quarter of 1996, HAS ADOPTED THIS REGULATION: Article 1 During the period 1 to 10 October 1996 applications may be lodged pursuant to Regulation (EC) No 1251 /96 for import licences for the total quantities as referred to in the Annex. Article 2 This Regulation shall enter into force on 1 October 1996 . Whereas, since certain operators have withdrawn their applications during the relevant period in July 1996, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 August 1996 . For the Commission Karel VAN MIERT Member of the Commission ( ») OJ No L 161 , 29 . 6. 1996, p. 136 . No L 220/ 1330 . 8 . 96 EN Official Journal of the European Communities ANNEX (tonnes) Total quantity available for the period 1 October to 31 December 1996 P 1 620,00 P 2 201,69 P 3 63,73 P 4 50,00